UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1462


ASRORBEK TOSHEV,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 15, 2010              Decided:   January 13, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Richard W. Moore, Jr., LAW OFFICES OF RICHARD W. MOORE, PA,
Towson, Maryland, for Petitioner. Tony West, Assistant Attorney
General, Blair T. O’Connor, Assistant Director, Elizabeth D.
Kurlan,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Asrorbek Toshev, a native and citizen of Uzbekistan,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)        dismissing         his    appeal      from   the     immigration

judge’s   denial      of    his    requests          for      asylum,    withholding      of

removal, and protection under the Convention Against Torture.

           In    his       brief       on     appeal,         Toshev    argues    that    he

established extraordinary circumstances to excuse his failure to

file his asylum application within one year of his arrival in

the    United   States.           We        lack    jurisdiction        to    review     this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2006), and find

that   Toshev   has    failed          to    raise       a    constitutional      claim   or

colorable question of law that would fall under the exception

set forth in 8 U.S.C. § 1252(a)(2)(D) (2006).                                See Gomis v.

Holder, 571 F.3d 353, 358-59 (4th Cir. 2009), cert. denied, 130

S. Ct. 1048 (2010).           Given this jurisdictional bar, we cannot

review    the   underlying         merits           of       Toshev’s    asylum    claims.

Accordingly, we dismiss this portion of his petition for review.

           Toshev      also        contends          that       the     Board     and     the

immigration judge erred in denying his request for withholding

of removal.     “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that h[is] life or freedom would be threatened in the country of

removal because of h[is] race, religion, nationality, membership

                                               2
in a particular social group, or political opinion.”                    Gomis, 571

F.3d   at   359   (citations      omitted);   see    8   U.S.C.    §    1231(b)(3)

(2006).     Based on our review of the record, we conclude that

substantial evidence supports the denial of Toshev’s request for

withholding of removal.

            Finally, Toshev challenges the denial of his request

for protection under the Convention Against Torture.                    To qualify

for such protection, a petitioner bears the burden of proof of

showing “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.”                          8

C.F.R. § 1208.16(c)(2) (2010).          The applicant need not prove the

torture would be inflicted on account of a protected ground.

Dankam v. Gonzales, 495 F.3d 113, 116 (4th Cir. 2007).

            Before the immigration judge, Toshev merely assumed,

without support, that the government could become aware of his

anti-government sentiment and Internet activity and subject him

to possible imprisonment and torture.               Because Toshev’s fear is

too speculative to warrant relief, see Savchuck v. Mukasey, 518

F.3d 119, 123-24 (2d Cir. 2008), we conclude that substantial

evidence supports the denial of his request for protection under

the Convention Against Torture.

            Accordingly,     we    dismiss    the   petition      for   review    in

part and deny the petition for review in part.               We dispense with

oral   argument    because     the   facts    and    legal     contentions       are

                                       3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                           PETITION DISMISSED IN PART
                                                   AND DENIED IN PART




                                    4